
	
		II
		112th CONGRESS
		1st Session
		S. 690
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2011
			Mr. Franken (for
			 himself, Ms. Snowe,
			 Mr. Menendez, Mr. Rockefeller, Mr.
			 Durbin, Mr. Sanders,
			 Mr. Brown of Ohio,
			 Mrs. Shaheen, Mr. Lautenberg, Mr.
			 Leahy, Mr. Reed,
			 Mr. Merkley, and
			 Mrs. Murray) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish the Office of the Homeowner
		  Advocate.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowner Advocate Act of
			 2011.
		2.Office of the
			 Homeowner Advocate
			(a)EstablishmentThere
			 is established in the Department of the Treasury an office to be known as the
			 Office of the Homeowner Advocate (in this Act referred to as the
			 Office).
			(b)Director
				(1)In
			 generalThe Director of the Office of the Homeowner Advocate (in
			 this Act referred to as the Director) shall report directly to the
			 Assistant Secretary of the Treasury for Financial Stability, and shall be
			 entitled to compensation at the same rate as the highest rate of basic pay
			 established for the Senior Executive Service under section 5382 of title 5,
			 United States Code.
				(2)AppointmentThe
			 Director shall be appointed by the Secretary, after consultation with the
			 Secretary of the Department of Housing and Urban Development, and without
			 regard to the provisions of title 5, United States Code, relating to
			 appointments in the competitive service or the Senior Executive Service.
				(3)QualificationsAn
			 individual appointed under paragraph (2) shall have—
					(A)experience as an
			 advocate for homeowners; and
					(B)experience
			 dealing with mortgage servicers.
					(4)Restriction on
			 employmentAn individual may be appointed as Director only if
			 such individual was not an officer or employee of either a mortgage servicer or
			 the Department of the Treasury during the 4-year period preceding the date of
			 such appointment.
				(5)Hiring
			 authorityThe Director shall have the authority to hire staff,
			 obtain support by contract, and manage the budget of the Office of the
			 Homeowner Advocate.
				3.Functions of the
			 Office
			(a)In
			 generalIt shall be the function of the Office—
				(1)to assist
			 homeowners, housing counselors, and housing lawyers in resolving problems with
			 the Home Affordable Modification Program of the Making Home Affordable
			 initiative of the Secretary, authorized under the Emergency Economic
			 Stabilization Act of 2008 (in this Act referred to as the Home Affordable
			 Modification Program);
				(2)to identify
			 areas, both individual and systematic, in which homeowners, housing counselors,
			 and housing lawyers have problems in dealings with the Home Affordable
			 Modification Program;
				(3)to the extent
			 possible, to propose changes in the administrative practices of the Home
			 Affordable Modification Program, to mitigate problems identified under
			 paragraph (2);
				(4)to identify
			 potential legislative changes which may be appropriate to mitigate such
			 problems; and
				(5)to implement
			 other programs and initiatives that the Director deems important to assisting
			 homeowners, housing counselors, and housing lawyers in resolving problems with
			 the Home Affordable Modification Program, which may include—
					(A)running a triage
			 hotline for homeowners at risk of foreclosure;
					(B)providing
			 homeowners with access to housing counseling programs of the Department of
			 Housing and Urban Development at no cost to the homeowner;
					(C)developing
			 Internet tools related to the Home Affordable Modification Program; and
					(D)developing
			 training and educational materials.
					(b)Authority
				(1)In
			 generalStaff designated by the Director shall have the authority
			 to implement servicer remedies, on a case-by-case basis, subject to the
			 approval of the Assistant Secretary of the Treasury for Financial
			 Stability.
				(2)Resolution of
			 homeowner concernsThe Office shall, to the extent possible,
			 resolve all homeowner concerns not later than 30 days after the opening of a
			 case with such homeowner.
				(c)Commencement of
			 operationsThe Office shall commence its operations, as required
			 by this Act, not later than 3 months after the date of enactment of this
			 Act.
			(d)SunsetThe
			 Office shall cease operations as of the date on which the Home Affordable
			 Modification Program ceases to operate.
			4.Relationship
			 with existing entities
			(a)TransferThe
			 Office shall coordinate and centralize all complaint escalations relating to
			 the Home Affordable Modification Program.
			(b)HotlineThe
			 HOPE hotline (or any successor triage hotline) shall reroute all complaints
			 relating to the Home Affordable Modification Program to the Office.
			(c)CoordinationThe
			 Office shall coordinate with the compliance office of the Office of Financial
			 Stability of the Department of the Treasury and the Homeownership Preservation
			 Office of the Department of the Treasury.
			5.Rule of
			 constructionNothing in this
			 Act shall prohibit a mortgage servicer from evaluating a homeowner for
			 eligibility under the Home Affordable Foreclosure Alternatives Program while a
			 case is still open with the Office of the Homeowner Advocate. Nothing in this
			 Act may be construed to relieve any loan services from otherwise applicable
			 rules, directives, or similar guidance under the Home Affordable Modification
			 Program relating to the continuation or completion of foreclosure
			 proceedings.
		6.Reports to
			 Congress
			(a)TestimonyThe
			 Director shall be available to testify before the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives, not less frequently than 4 times a
			 year, or at any time at the request of the Chairs of either committee.
			(b)ReportsOnce
			 annually, the Director shall provide a detailed report to Congress on the Home
			 Affordable Modification Program. Such report shall contain full and substantive
			 analysis, in addition to statistical information, including, at a
			 minimum—
				(1)data and analysis
			 of the types and volume of complaints received from homeowners, housing
			 counselors, and housing lawyers, broken down by category of servicer, except
			 that servicers may not be identified by name in the report;
				(2)a summary of not
			 fewer than 20 of the most serious problems encountered by Home Affordable
			 Modification Program participants, including a description of the nature of
			 such problems;
				(3)to the extent
			 known, identification of the 10 most litigated issues for Home Affordable
			 Modification Program participants, including recommendations for mitigating
			 such disputes;
				(4)data and analysis
			 on the resolutions of the complaints received from homeowners, housing
			 counselors, and housing lawyers;
				(5)identification of
			 any programs or initiatives that the Office has taken to improve the Home
			 Affordable Modification Program;
				(6)recommendations
			 for such administrative and legislative action as may be appropriate to resolve
			 problems encountered by Home Affordable Modification Program participants;
			 and
				(7)such other
			 information as the Director may deem advisable.
				7.FundingAmounts made available for the costs of
			 administration of the Home Affordable Modification Program that are not
			 otherwise obligated shall be available to carry out the duties of the Office.
			 Funding shall be maintained at levels adequate to reasonably carry out the
			 functions of the Office.
		8.Prohibition on
			 participation in Making Home Affordable for borrowers who strategically
			 defaultNo mortgage may be
			 modified under the Making Home Affordable Program, or with any funds from the
			 Troubled Asset Relief Program, unless the servicer of the mortgage loan has
			 determined, in accordance with standards and requirements established by the
			 Secretary of the Treasury, that the mortgagor cannot afford to make payments
			 under the terms of the existing mortgage loan. The Secretary of the Treasury,
			 in consultation with the Secretary of Housing and Urban Development, shall
			 issue rules to carry out this section not later than 90 days after the date of
			 enactment of this Act. This section shall not apply to any refinancing or
			 modifications made under the FHA Program Adjustments to Support
			 Refinancings for Underwater Homeowners, announced by the Department of
			 the Treasury and the Department of Housing and Urban Development on March 26,
			 2010, as long as the program continues to be structured so that borrowers
			 participating in the FHA refinance program cannot be in default on their
			 primary mortgage at the time of refinance and their eligibility in the program
			 is not helped if they are in default on their second mortgage, and thus lack a
			 strategic reason to go into default on either their first or second mortgage to
			 participate in the program.
		9.Public
			 availability of information
			(a)Public
			 availability of dataThe Secretary of the Treasury shall revise
			 the guidelines for the Home Affordable Modification Program of the Making Home
			 Affordable initiative of the Secretary of the Treasury, authorized under the
			 Emergency Economic Stabilization Act of 2008 (Public Law 110–343), to establish
			 that the data collected by the Secretary of the Treasury from each mortgage
			 servicer and lender participating in the Program is made public in accordance
			 with subsection (b).
			(b)ContentNot
			 more than 60 days after each monthly deadline for submission of data by
			 mortgage servicers and lender participating in the program, the Treasury shall
			 make all data tables available to the public at the individual record level.
			 This data shall include but not be limited to—
				(1)higher risk
			 loans, including loans made in connection with any program to provide expanded
			 loan approvals, shall be reported separately;
				(2)disclose—
					(A)the rate or pace
			 at which such mortgages are becoming seriously delinquent;
					(B)whether such rate
			 or pace is increasing or decreasing;
					(C)if there are
			 certain subsets within the loans covered by this section that have greater or
			 lesser rates or paces of delinquency; and
					(D)if such subsets
			 exist, the characteristics of such subset of mortgages;
					(3)with respect to
			 the loss mitigation efforts of the loan—
					(A)the processes and
			 practices that the reporter has in effect to minimize losses on mortgages
			 covered by this section; and
					(B)the manner and
			 methods by which such processes and practices are being monitored for
			 effectiveness;
					(4)disclose, with
			 respect to loans that are or become 60 or more days past due, (provided that
			 for purposes of disclosure under this paragraph that each loan should have a
			 unique number that is not the same as any loan number the borrower, originator,
			 or servicer uses), the following attributes—
					(A)the original loan
			 amount;
					(B)the current loan
			 amount;
					(C)the loan-to-value
			 ratio and combined loan-to-value ratio, both at origination and currently, and
			 the number of liens on the property;
					(D)the property
			 valuation at the time of origination of the loan, and all subsequent property
			 valuations and the date of each valuation;
					(E)each relevant
			 credit score of each borrower obtained at any time in connection with the loan,
			 with the date of the credit score, to the extent allowed by existing
			 law;
					(F)whether the loan
			 has any mortgage or other credit insurance or guarantee;
					(G)the current
			 interest rate on such loan;
					(H)any rate caps and
			 floors if the loan is an adjustable rate mortgage loan;
					(I)the adjustable
			 rate mortgage index or indices for such loan;
					(J)whether the loan
			 is currently past due, and if so how many days such loan is past due;
					(K)the total number
			 of days the loan has been past due at any time;
					(L)whether the loan
			 is subject to a balloon payment;
					(M)the date of each
			 modification of the loan;
					(N)whether any
			 amounts of loan principal has been deferred or written off, and if so, the date
			 and amount of each deferral and the date and amount of each writedown;
					(O)whether the
			 interest rate was changed from a rate that could adjust to a fixed rate, and if
			 so, the period of time for which the rate will be fixed;
					(P)the amount by
			 which the interest rate on the loan was reduced, and for what period of time it
			 was reduced;
					(Q)if the interest
			 rate was reduced or fixed for a period of time less than the remaining loan
			 term, on what dates, and to what rates, could the rate potentially increase in
			 the future;
					(R)whether the loan
			 term was modified, and if so, whether it was extended or shortened, and by what
			 amount of time;
					(S)whether the loan
			 is in the process of foreclosure or similar procedure, whether judicial or
			 otherwise; and
					(T)whether a
			 foreclosure or similar procedure, whether judicial or otherwise, has been
			 completed.
					(c)Guidelines and
			 regulationsThe Secretary of the Treasury shall establish
			 guidelines and regulations necessary—
				(1)to ensure that
			 the privacy of individual consumers is appropriately protected in the reports
			 under this section;
				(2)to make the data
			 reported under this subsection available on a public Web site with no cost to
			 access the data, in a consistent format;
				(3)to update the
			 data no less frequently than monthly;
				(4)to establish
			 procedures for disclosing such data to the public on a public Web site with no
			 cost to access the data; and
				(5)to allow the
			 Secretary to make such deletions as the Secretary may determine to be
			 appropriate to protect any privacy interest of any loan modification applicant,
			 including the deletion or alteration of the applicant's name and identification
			 number.
				(d)ExceptionNo
			 data shall have to be disclosed if it voids or violates existing contracts
			 between the Secretary of Treasury and mortgage servicers as part of the Making
			 Home Affordable Program.
			
